Title: To James Madison from Robert Wright, 13 September 1815
From: Wright, Robert
To: Madison, James


                    
                        
                            My Dear Sir
                        
                        Blakeford Sept: 13. 1815
                    
                    My Son William who was studying Law in Balt, at the last Campaign, was taken off into Capt McGruder’s Company of Artillery and was with it in the Action of Bladensburg and Baltimore so as to have been aliened From his Studies, and devoted to a Military Life. He was in Novr ult honored by an apptmt of Lieutt. of light Artillery and in the Organization of the peace Establishment was left out, there is scarcely an Officer, of the Eight Counties of the Eastern Shore, retained and one of them Lieut Beckett has lately resigned. M[y] son Wm Henry Courcey Wright will be highly gratified by the Appointmt of Lieutenant and to be attached to the fourth Regiment, Colo King, who is desirous that he should, if appointed be attached to his Regiment, and informed me he had applied to the War Office

for that purpose. As that Regiment is on the Wing for Charleston and my son Clinton formerly of the Dragoons has been retained and Attached to that Regiment, and expects to sail in a short Time I sir shall be gratified that William should have the appointment, and so soon, as to be able to go with his Brother.
                    I ask your forgiveness for my Importunity for my Son. I am sir Yr mo Obt Sert
                    
                        
                            Robert Wright
                        
                    
                    
                        NB—There are several vacancies of Lieuts In the 4 Regt.
                    
                